Mr. Justice Craig delivered the opinion of the Court: Katharine McDonald purchased the lot in question in her own name, and paid the purchase money from her own funds. The contract for a deed provided that the vendor should convey to Katharine McDonald, but when the last payment was made, at the request of Katharine McDonald the deed was made to Michael McDonald. As a general rule, where real property is purchased and paid for by one person and the legal title is taken in the name of another person, the parties being strangers to each other, — that is, not a wife or child, or person standing in that relation, — a resulting trust immediately arises from the transaction, and the person to whom the land is conveyed will hold it in trust for the one who paid the purchase money. (Perry on Trusts, sec. 126; Donlin v. Bradley, 119 Ill. 412; Champlin v. Champlin, 136 id. 312; Harris v. McIntyre, 118 id. 275.) The rule announced is well settled by the decisions of this court, and fully sustained by text writers and the decisions of other courts. Michael McDonald, at the time the deed was executed, was, in a legal sense, a stranger to Katharine McDonald. He was in no manner related to her, and no obligation rested upon her to support or provide for him. At the time of the pretended marriage in Fall Kiver, Michael McDonald had a lawful wife residing in "Wisconsin. He was never divorced from her, and the pretended marriage with Katharine was therefore void. Moreover, nothing occurred after the pretended marriage to render the cohabitation of the parties, lawful. When, therefore, the deed was made, as Michael McDonald was a stranger to Katharine, no presumption could arise that the conveyance to him was intended as an advancement, but, on the other hand, as Katharine paid the purchase money and had the title placed in the name of a stranger, the presumption is that she intended the conveyance for her own benefit. Perry on Trusts, (see. 143,) in speaking on this subject, says: “As before stated, if a purchaser of an estate pays the consideration money and takes the title in the name of a stranger, the presumption is that he intended some benefit for himself, and a resulting trust arises for him; but if the purchaser take the conveyance in the name of a wife or child, or other person for whom he is under some natural, moral or legal obligation to provide, the presumption of a resulting trust is rebutted, and the contrary presumption arises.” No evidence whatever was introduced tending to prove any previous agreement between Katharine and Michael McDonald that the deed should be made to him, nor was there any evidence introduced tending to prove why the deed was made to him. Thus, from the evidence, as it appears in the record, the presumption is that she intended the conveyance for her own benefit. As she paid the purchase money and took the title in the name of a stranger, a resulting trust arose. ’ As the property was never owned by Michael Carr, but was held by him in trust for Katharine McDonald, his children did not acquire title, by descent, upon his death, and complainant was not entitled to a decree. The decree will be reversed and the cause remanded, with directions to the circuit court to enter a decree in favor of Katharine McDonald on her cross-bill. _ . Decree reversed.